Title: To Alexander Hamilton from Robert R. Livingston, 5 June 1783
From: Livingston, Robert R.
To: Hamilton, Alexander


[Philadelphia] 5th. June 1783
Dr Sir
Mr Thompson this morning requests me in persuance of the order of yesterday to send the papers of this office under my seal to his office. I had supposed that it would have been the wish of Congress to continue them in the public office I have hired & to have given Mr. Thompson the direction of them. I am now perplexed to know what is to be done with the secretaries & clerks whether they are to be dismissed of course without any further notice which they will presume from every things being taken from under their care or whether they are to be continued till a successor is appointed. The first of these cases will be very hard upon them as it is unexpected & they have made no provision for it. But at all events I should know it that I may settle their accounts which I should not do otherwise till this quarter was up.
My own accounts too will be a matter of some difficulty till I know whether Congress think it reasonable to make the allowance of the extra expence from the 2d Decr to this time & grant the commission which I shd otherwise have a right to charge to their ministers. Could I be satisfied that they would do me this justice which I presume to hope I would wait a few days in town after I had sent away my family till there were a sufficient number of states to pass the vote. Otherwise I must leave many accounts unsettled or borrow money to discharge them neither of which would be agreeable. If you shd find it convenient I shd. wish to speake with you on these subjects before you go into Congress.
